Exhibit 10(b)(1)(u)

EXECUTION COPY

FIRST AMENDMENT TO

FIFTH AMENDED AND RESTATED LOAN AND SERVICING AGREEMENT

(NewStar CP Funding LLC)

THIS FIRST AMENDMENT TO FIFTH AMENDED AND RESTATED LOAN AND SERVICING AGREEMENT,
dated as of April 16, 2013 (this “Amendment”), is entered into by and among
NEWSTAR CP FUNDING LLC, as the Borrower (the “Borrower”), NEWSTAR FINANCIAL,
INC., as the Originator and the Servicer, the Lenders identified on the
signature pages hereto and WELLS FARGO SECURITIES, LLC, as the Administrative
Agent (in such capacity, the “Administrative Agent”).

R E C I T A L S

WHEREAS, the above-named parties have entered into that certain Fifth Amended
and Restated Loan and Servicing Agreement, dated as of November 5, 2012 (the
“Agreement”), by and among the Borrower, the Originator, the Servicer, each of
the Conduit Lenders and Institutional Lenders from time to time party thereto,
each of the Lender Agents from time to time party thereto, the Administrative
Agent and U.S. Bank National Association, as the Trustee;

WHEREAS, pursuant to and in accordance with Section 13.1 of the Agreement, the
parties hereto desire to amend the Agreement in certain respects as provided
herein;

NOW, THEREFORE, based upon the above Recitals, the mutual premises and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the undersigned,
intending to be legally bound, hereby agree as follows:

SECTION 1. Definitions.

Each capitalized term used but not defined herein has the meaning ascribed
thereto in the Agreement.

SECTION 2. Amendments.

2.1 Clause (b) of the definition of “Change-in-Control” in Section 1.1 of the
Loan and Servicing Agreement is hereby amended and restated in its entirety to
read as follows:

“(b) the creation or imposition of any Lien on any limited liability company
membership interest in the Borrower; other than a pledge by NewStar Financial,
Inc. of the limited liability company membership interests in the Borrower to
Fortress Credit Corp., as administrative agent under any credit facility,
pursuant to a pledge agreement approved by the Administrative Agent; or”

2.2 The definition of “Fortress Notes” in Section 1.1 of the Loan and Servicing
Agreement is hereby deleted in its entirety.



--------------------------------------------------------------------------------

2.3 Clause (xxi) of Section 4.1(u) of the Loan and Servicing Agreement is hereby
amended and restated in its entirety to read as follows:

“(xx) permit any transfer (whether in any one or more transactions) of any
direct ownership interest in the Borrower to the extent it has the ability to
control the same, other than a pledge by NewStar Financial, Inc. of the limited
liability company membership interests in the Borrower to Fortress Credit Corp.,
as administrative agent under any credit facility, pursuant to a pledge
agreement approved by the Administrative Agent, unless the Borrower delivers to
the Administrative Agent and each Lender an acceptable non-consolidation opinion
and the Administrative Agent consents to such transfer;”

SECTION 3. Agreement in Full Force and Effect as Amended.

Except as specifically amended hereby, all provisions of the Agreement shall
remain in full force and effect. This Amendment shall not be deemed to expressly
or impliedly waive, amend or supplement any provision of the Agreement other
than as expressly set forth herein and shall not constitute a novation of the
Agreement.

SECTION 4. Representations and Warranties.

The Borrower hereby represents and warrants as of the date of this Amendment as
follows:

(a) this Amendment has been duly executed and delivered by it;

(b) this Amendment constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally or by
general principles of equity; and

(c) there is no Termination Event, Unmatured Termination Event, or Servicer
Default that is continuing or would result from entering into this Amendment.

SECTION 5. Conditions to Effectiveness.

The effectiveness of this Amendment is subject to receipt by the Administrative
Agent of executed counterparts (or other evidence of execution, including
facsimile signatures, satisfactory to the Administrative Agent) of this
Amendment.

SECTION 6. Miscellaneous.

(a) This Amendment may be executed in any number of counterparts (including by
facsimile), and by the different parties hereto on the same or separate
counterparts, each of which shall be deemed to be an original instrument but all
of which together shall constitute one and the same agreement.

 

2



--------------------------------------------------------------------------------

(b) The descriptive headings of the various sections of this Amendment are
inserted for convenience of reference only and shall not be deemed to affect the
meaning or construction of any of the provisions hereof.

(c) This Amendment may not be amended or otherwise modified except as provided
in the Agreement.

(d) The failure or unenforceability of any provision hereof shall not affect the
other provisions of this Amendment.

(e) Whenever the context and construction so require, all words used in the
singular number herein shall be deemed to have been used in the plural, and vice
versa, and the masculine gender shall include the feminine and neuter and the
neuter shall include the masculine and feminine.

(f) This Amendment represents the final agreement between the parties only with
respect to the subject matter expressly covered hereby and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
between the parties. There are no unwritten oral agreements between the parties.

(g) THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

[Remainder of Page Intentionally Left Blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first
written above.

 

BORROWER:     NEWSTAR CP FUNDING LLC     By: NewStar Financial, Inc., its
Designated Manager     By:  

/s/ MICHAEL EISENSTEIN

    Name:   Michael Eisenstein     Title:   Managing Director THE ORIGINATOR AND
SERVICER:     NEWSTAR FINANCIAL, INC.     By:  

/s/ MICHAEL EISENSTEIN

    Name:   Michael Eisenstein     Title:   Managing Director

[Signatures Continue on the Following Page]

 

4



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:     WELLS FARGO SECURITIES, LLC     By:  

/s/ MATT JENSEN

    Name:   Matt Jensen     Title:   Vice President REVOLVING AND SWINGLINE
LENDER:     WELLS FARGO BANK, N.A.     By:  

/s/ KEVIN SUNDAY

    Name:   Kevin Sunday     Title:   Director REVOLVING LENDER:     CAPITAL
ONE, NATIONAL ASSOCIATION     By:  

/s/ JOHN WALSH

    Name:   John Walsh     Title:   VP, Senior Director

 

5